In re: John Louis Elie, William Edward Scott and Clifton Styles applying for writs of certiorari (review), prohibition or mandamus.
Writ granted.
*1097ORDER
Considering application of relators, together with the response of the district attorney thereto, wherein he urges that this court grant the writ since a decision in the case affects one hundred others similarly situated, and “it is to the best interest of both the State and the defendants and to the ends of justice,” that the issue involved be immediately resolved.
It is ordered that the Honorable Guy E. Humphries, Jr., Judge of the Ninth Judicial District, be, and he is hereby ordered, to appoint a judge from an adjoining judicial district to try the motion to recuse him or show cause to the contrary in this court on or before 11:00 a. m., Tuesday, January 20, 1970.